Citation Nr: 1635030	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  07-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disability, rated as 10 percent disabling prior to September 1, 2010, and in excess of 30 percent thereafter, excluding periods of temporary total evaluation for the periods from October 29, 2007, to January 31, 2008, and from July 14, 2009, to August 31, 2010.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982, and from December 1985 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted service connection for a right knee disability.  Also on appeal is an April 2008 rating decision that denied entitlement to service connection for PTSD. 

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is included in the record.
 
These matters were last before the Board in February 2010 and were remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial disability rating for his service-connected right knee disability.  He was last afforded a VA examination to determine the severity of his right knee disability in November 2015.  The VA examiner noted that the Veteran did not report flare-ups of the knee and/or lower leg.  On range-of-motion testing, the Veteran was able to perform repetitive-use testing with at least three repetitions without additional functional loss or range of motion loss.  The examination report noted pain significantly limits the Veteran's functional ability with repeated use over a period of time.  However, the VA examiner stated he was unable to describe the functional loss in terms of range of motion.  In support of this statement, the VA examiner only wrote "speculative and may vary." 

In a July 2012 VA examination, the examiner noted that on bad days, pain from flare-ups of the Veteran's right knee disability nearly drives him to tears.  The Veteran is noted to have good range of motion "but lots of pain."  A March 2014 VA examination report noted that the Veteran reported experiencing flare-ups that impacted the function of his right knee.  The examination report noted what was presumably the Veteran's statement that it "[h]urt all the time."  Further, the report stated that during flares there was no weakness, fatigability, loss of motion or incoordination noted.

On remand, an addendum opinion should be obtained which adequately addresses any additional functional loss the Veteran experiences during periods of flare-ups.

The Veteran also contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, the Veteran contends that he has PTSD as a result of an attempted sexual assault in service.  In its February 2010, the Board remanded the Veteran's claim in order to afford him a VA psychiatric examination to determine whether any currently diagnosed psychiatric disorder was etiologically related to his period of active service.  In December 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's description of his symptoms did not meet the criteria for a diagnosis of PTSD or any other mental health diagnosis at the time of the examination.  However, the VA examiner did not address medical evidence in the Veteran's claims file noting diagnoses of anxiety and chronic adjustment disorder.  See, e.g., February 2009 VA mental health medication management note.

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

On remand, the December 2010 VA examiner must provide a determination of whether medical evidence of record amounted to misdiagnoses of the Veteran's mental state or whether the Veteran indeed had separate diagnoses of anxiety and chronic adjustment disorder that ultimately resolved.  If the Veteran did indeed have a confirmed diagnosis during the appeal period, then the VA examiner must provide an opinion on whether any psychiatric diagnosis during the appeal period was related to the Veteran's active duty service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records dated since August 2015.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's November 2015 VA knee and lower leg conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the functional loss, if any, caused by flare-ups of the Veteran's service-connected right knee disability.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right knee disability for the period on appeal.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then return the claims file to the examiner who conducted the Veteran's December 2010 VA PTSD examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Please clarify whether the Veteran has had any psychiatric diagnosis - to include PTSD, anxiety and chronic adjustment disorder - at any time during the appeal period. 

(b)  If a separate psychiatric diagnosis exists during the appeal period, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder was incurred in or aggravated by the Veteran's active duty service?

The examiner is asked to specifically address medical evidence in the claims file indicating that the Veteran has been diagnosed with anxiety and chronic adjustment disorder.  A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




